Citation Nr: 1025025	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolisthesis, degenerative changes, and osteoporosis of the 
lumbosacral spine, claimed as residuals of a back fracture.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a left ankle injury, claimed as a left ankle fracture.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's son


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to April 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from February 2007 and May 2007 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2010 Travel Board hearing 
before the undersigned at the RO.  A hearing transcript is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1986 Board decision denied service 
connection for residuals of a back injury.

2.  The evidence associated with the claims file subsequent to 
the October 1986 Board decision that denied service connection 
for a back disorder was either previously submitted for 
consideration, or otherwise relates to an already established 
fact, and does not raise a reasonable possibility of 
substantiating the claim.  

3.  An unappealed May 1947 rating decision denied service 
connection for residuals of a left ankle injury.

4.  The evidence associated with the claims file subsequent to 
the May 1947 rating decision that denied service connection for a 
left ankle disorder was either previously submitted for 
consideration, or otherwise relates to an already established 
fact, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1986 Board decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7266 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1100, 20.1104 (2009).  

2.  The evidence received subsequent to the October 1986 Board 
decision is not new and material, and the claim for service 
connection for spondylolisthesis, degenerative changes, and 
osteoporosis of the lumbosacral spine, claimed as residuals of a 
back fracture, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The May 1947 rating decision, which denied service connection 
for residuals of a left ankle injury, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.302 (2009).  

4.  The evidence received subsequent to the May 1947 rating 
decision is not new and material, and the claim for service 
connection for residuals of a left ankle injury, claimed as a 
left ankle fracture, is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In August 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claims and its duty 
to assist him in substantiating his claims under the VCAA.  The 
letter explained why the back and ankle claims had been 
previously denied, advised the Veteran that new and material 
evidence would be required to reopen the claims, and explained 
what the evidence should address in order to be considered new 
and material.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claims, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.  In 
addition, the letter described how VA calculates disability 
ratings and effective dates.  

The Board finds that the contents of the August 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the February 2007 rating decision and February 2009 SOC 
explained the basis for the RO's action, and the SOC provided him 
with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Omaha VA Medical Center (VAMC), and the Veteran was afforded VA 
examinations in January and August 1985.  The RO requested 
records from the Aiea and Quantico Naval Hospitals but received 
negative responses from the National Personnel Records Center 
(NPRC) with regard to locating the records.  Formal findings of 
unavailability of the records were made by the RO with regard to 
both sets of records, and the Veteran was notified that the 
records could not be located or were unavailable.  

The Board finds that a new VA examination is not necessary for 
either the back or ankle claim in order to fulfill VA's duty to 
assist as no new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii)(2009).  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The U.S. Court of 
Appeals for Veteran Claims (Court) has held that such remands are 
to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claims
 
In May 1947, the Veteran raised a claim of entitlement to service 
connection for back and ankle injuries.  The claims were denied 
in a May 1947 rating decision.  The veteran did not file a timely 
appeal.  Consequently, the May 1947 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Subsequently, in October 1984, the Veteran filed a request to 
reopen his claim for service connection for residuals of a back 
injury.  This claim was also denied in an April 1985 rating 
decision.  The Veteran appealed, and ultimately the case was 
reviewed by this Board.  The Board issued a denial in an October 
1986 decision, and the Veteran did not appeal the case to the 
Court.  Consequently, the decision of the Board became final.  
See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 20.1104.

In July 2006, the veteran filed a request to reopen his claims 
for service connection for residuals of back and ankle injuries.  
The claims were denied in a February 2007 rating decision that is 
the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the veteran's claims is whether new 
and material evidence has been received to reopen the claims.  

It appears that the RO did not address the back and ankle claims 
on the merits in its February 2007 rating decision.  However, the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of 
the manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material evidence 
has been presented.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

With regard to the Veteran's back claim, the evidence of record 
at the time of the last final October 1986 Board decision denying 
the veteran's claim of entitlement to service connection for 
residuals of a back injury included STRs, VA examinations from 
January and August 1985, an April 1985 letter from Dr. R. K. F., 
and an April 1985 letter from Dr. M. C. F.       

The STRs included an x-ray study conducted in July 1946 that 
showed spina bifida of the fifth lumbar vertebra and a question 
of an old fracture at the junction of the body and the transverse 
process.  However, the May 1947 separation examination showed a 
normal spine, with normal range of motion of the back and no 
tenderness.  The April 1985 letter from Dr. M. C. F., a 
chiropractor, stated that he first treated the Veteran in 1972 
for back problems.  X-rays taken at that time showed Grade II 
spondylolisthesis of the fifth lumbar vertebra which was 
complicated by a left rotoscoliosis of the lumbar spine.  It was 
noted that there could be some increase in the degeneration 
between L5 and S1, and the rotoscoliosis of the lumbar spine 
could be progressing, causing weakness about the left hip.  The 
chiropractor opined that years before the Veteran was first seen 
in 1972, he probably suffered a fall with a stress fracture 
occurring to the fifth lumbar vertebra.     

Based on the above evidence, the claim was denied.  Specifically, 
the Board determined that, based on the normal separation 
examination, any in-service back problems had resolved by the 
time of separation from service in 1947.  Moreover, continuity of 
the disorder had not been established by the evidence.   

Evidence added to the record since the time of the last final 
denial in October 1986 includes an August 2006 letter from the 
Veteran's son, a May 1986 buddy statement from W. J. S., 
outpatient records from the Omaha VA Medical Center (VAMC), 
treatment records from the Alegent Health Mercy Hospital, 
treatment records from Stromgren Chiropractic, and testimony from 
the veteran and his son at a May 2010 Board hearing.  The letter 
from the Veteran's son states that he remembers his father having 
back pain when he was 4 or 5 years old.  W. J. S., a fellow 
soldier, wrote that although he could not remember the Veteran's 
specific case, he did remember being called to the mess hall 
after a private was lifting a can and fell due to a slick floor.  
The patient was carried to sick bay and treated with a heat pad, 
and continued to have problems when W. J. S. left the division.  
The records from Stromgren Chiropractic show treatment for the 
back from 1972 to 1985, and the records from Alegent Health Mercy 
Hospital document two back surgeries in 1998 and 1999.  VAMC 
records show ongoing pain management.  At the Board hearing, the 
Veteran testified that while he was still in active service, he 
read a document that stated he had a fractured 5th lumbar 
vertebra.           

The evidence added to the record since the previous October 1986 
denial does not constitute new and material evidence.  It does 
not establish continuity of the disorder or a nexus between the 
current disorder and active service, which is an unestablished 
fact necessary to substantiate the claim.  Further, it is 
redundant, as previously submitted records showed post-service 
back problems/complaints and the Veteran had already described 
his in-service back injury.  Finally, it does not raise a 
reasonable possibility of substantiating the back claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have not been satisfied, and the back claim cannot be 
reopened.  

Next, with regard to the ankle claim, the evidence of record at 
the time of the last final May 1947 rating decision denying the 
veteran's claim of entitlement to service connection for 
residuals of an ankle injury consisted of his service treatment 
records.       

The STRs showed treatment for a left ankle sprain in August and 
September 1944 after the Veteran stepped into a hole and twisted 
his ankle.  The ankle became swollen and there was some evidence 
of sub-cutaneous hemorrhage.  X-rays were negative for fracture 
and the Veteran was given a cast, which he wore for approximately 
2 weeks.  At the end of September 1944, it was noted that the 
Veteran was completely recovered and ready for duty.  The March 
1947 separation examination report did not document any ankle 
problems.      

Based on the above evidence, the claim was denied.  Specifically, 
the RO in May 1947 determined that, based on the normal 
separation examination, there were no residuals from the in-
service ankle injury, and thus no current disability.   

Evidence added to the record since the time of the last final 
denial in May 1947 includes outpatient records from the Omaha VA 
Medical Center (VAMC) and testimony from the veteran and his son 
at a May 2010 Board hearing.  The VAMC records do not mention any 
post-service ankle problems.  The Veteran testified at the Board 
hearing that he has to wear high shoes so that he doesn't twist 
his ankle.             

The evidence added to the record since the previous May 1947 
denial does not constitute new and material evidence.  It does 
not establish the existence of a current disability, which is an 
unestablished fact necessary to substantiate the claim.  Further, 
it is redundant, as the Veteran previously contended that he had 
residual ankle problems, but produced no documentation of 
treatment since service.  Finally, it does not raise a reasonable 
possibility of substantiating the ankle claim.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have not 
been satisfied, and the ankle claim cannot be reopened.  


ORDER

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for 
spondylolisthesis, degenerative changes, and osteoporosis of the 
lumbosacral spine, claimed as residuals of a back fracture, is 
denied.  

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for 
residuals of a left ankle injury, formerly claimed as a left 
ankle fracture, is denied.  


REMAND

As discussed above, the Veterans Claims Assistance Act of 2000 
(VCAA) enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

With regard to the Veteran's increased rating claim, preliminary 
review reveals that the information in the record before us is 
inadequate to make an informed determination, and discloses a 
need for further development prior to final appellate review.  In 
this regard, the Board is of the opinion that VA's duty to assist 
includes affording the Veteran a VA examination for hearing loss 
under the facts and circumstances of this case.

The Veteran was afforded a VA examination in May 2007.  At that 
time, audiogram results did not warrant an increased rating.  
However, treatment notes from the Omaha VAMC indicate that the 
Veteran was fitted with hearing aids in August 2007, and 
complained of decreased hearing acuity in September 2009.  Thus, 
the recent medical documentation submitted by the Veteran, as 
well as his testimony at the May 2010 Board hearing, indicate 
that his hearing loss disability may have worsened since the last 
VA examination in 2007.  For this reason, the Board finds that a 
new VA examination is necessary in order to determine the current 
severity of the Veteran's hearing loss disability.  See 
VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Afford the Veteran an audiological examination 
to ascertain the current severity of his hearing 
loss disability.  Any and all evaluations, studies, 
and tests deemed necessary by the examiner should be 
accomplished.  The claims file and a copy of this 
decision must be made available to the examiner for 
review of the medical history in association with 
this examination.  The examiner should include the 
puretone threshold values for each ear from an air 
conduction study, as well as the speech recognition 
scores using the Maryland CNC word list.  

2.  When the development requested has been 
completed, review the case again on the basis 
of the additional evidence.  If the benefits 
sought are not granted, furnish the Veteran 
and his representative a Supplemental 
Statement of the Case and afford a reasonable 
opportunity to respond before the record is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


